 

 

ACCOUNT MANAGEMENT AGREEMENT, AMENDMENT TO PURCHASE AGREEMENT AND
MUTUAL RELEASE

     

This Account Management Agreement, Amendment to Purchase Agreement and Mutual
Release (“Agreement”), dated as of September 23, 2020 (the “Effective Date”), is
made between COVENANT TRANSPORT SOLUTIONS, LLC (“Covenant”), and Covenant’s
parent, COVENANT LOGISTICS GROUP, INC. (“CVLG”), on the one hand (Covenant and
CVLG, together with Covenant Transport, Inc., a Tennessee corporation, Covenant
Asset Management, LLC, a Nevada limited liability company, CTG Leasing Company,
a Nevada corporation, Covenant Logistics, Inc., a Nevada corporation, IQS
Insurance Risk Retention Group, Inc., a Vermont corporation, Southern
Refrigerated Transport, Inc., an Arkansas corporation, Star Transportation,
Inc., a Tennessee corporation, Heritage Insurance, Inc., a Tennessee
corporation, Transport Management Services, LLC, a Tennessee limited liability
company, Landair Holdings, Inc., a Tennessee corporation, Landair Transport,
Inc., a Tennessee corporation, Landair Leasing, Inc., a Tennessee corporation,
and Landair Logistics, Inc., a Tennessee corporation, are collectively referred
to herein as “Covenant Group”), TRIUMPH BANCORP, INC. (“TBI”) and ADVANCE
BUSINESS CAPITAL LLC d/b/a TRIUMPH BUSINESS CAPITAL (“ABC”), on the other hand
(TBI and ABC, together with TBK Bank, SSB and Triumph Insurance Group, Inc., are
collectively referred to herein as “Triumph”) (TBI, ABC, CVLG and Covenant are
referred to herein each individually as a “Party”, and collectively as, the
“Parties”).

 

 

RECITALS(1)
 

WHEREAS, in March 2020, Triumph and Covenant commenced discussions relating to
Covenant’s offer to Triumph to purchase Covenant’s Factoring Portfolio (all
defined terms contained in these Recitals are defined in Section 2 of this
Agreement); and

 

WHEREAS, on July 8, 2020, ABC, as buyer, and Covenant, as seller, and TBI, as
Buyer Indirect Parent, entered into the Purchase Agreement; and

 

WHEREAS, ABC agreed to pay to Covenant approximately $108.4 million dollars in
cash, plus transfer 630,268 shares of Triumph’s Shares valued at approximately
$13.9 million dollars, plus contingent cash consideration of up to approximately
$9.9 million dollars following the twelve-month period ending July 31, 2021; and

 

WHEREAS, the Purchase Agreement identified TBI as a “Buyer Indirect Parent,” and
TBI executed the Purchase Agreement “solely for the purpose of Section 8.13.”
Section 8.13 required TBI to issue to Covenant the common stock required by
Section 3.2(b), consisting of 630,268 shares; and

 

WHEREAS, subsequent to the Closing of the Purchase Agreement, ABC and Covenant
became involved in a dispute related to the transactions contemplated by the
Purchase Agreement (the “Pending Dispute”); and

 

--------------------------------------------------------------------------------

1 These Recitals use terms in this Agreement that have been defined in Section
2, below, and shall have the meaning so prescribed therein.

 

 

1

--------------------------------------------------------------------------------

 

 

WHEREAS, on August 28, 2020, Covenant commenced the Lawsuit and ABC removed the
Lawsuit to the United States District Court for the Northern District of Texas,
Dallas Division; and

 

WHEREAS, the Parties commenced negotiations and have reached this agreement to
fully and finally resolve the Pending Dispute and the Lawsuit; and

 

WHEREAS, the Parties, without the admission of liability on the part of any
party and in order to avoid the uncertainty, expense, and inconvenience of
continued disputes, agree to the following:

 

AGREEMENTS

 

NOW, THEREFORE, for the good and valuable consideration of the payments,
promises, mutual agreements, covenants and provisions recited herein, it is
hereby agreed between and among the Parties that all claims by and between them
with regard to the Lawsuit and the allegations set forth herein shall be settled
and compromised pursuant to the following terms and conditions: 

 

1. Recitals. The above Recitals are deemed incorporated into this Agreement by
reference as if set forth herein and are further acknowledged by the Parties as
being true and correct.

 

2. Definitions

 

2.1. “ABC” means Advance Business Capital LLC d/b/a Triumph Business Capital.

 

2.2. “ABC Original Collateral” means all “Collateral” as that term is defined in
Section 1.9 of the Factoring Agreements.

 

2.3. “Account Debtor” has the same meaning as the term Account Debtor is defined
in Tex. Bus. & Com. Code § 9.102(a)(3), and, as may be applicable, shall also
include “Obligor” as that term is defined in the Purchase Agreement, and
“Account Debtor” as that term is defined by each Factoring Agreement.

 

2.4. “Additional Equipment Collateral” means the equipment identified on the
Schedule “A” to that certain Rider to the Security Agreement attached hereto, as
the same may be amended from time to time, which is being made available to
Triumph by the Covenant Group to secure the Covenant Group’s monetary and
non-monetary obligations under the Draw Note, this Agreement and the Security
Agreement, including any Written Indemnification Calls.

 

2.5. “Buyer Indirect Parent” means Triumph Bancorp, Inc.

 

2.6. “CVLG” means Covenant Logistics Group, Inc.

 

2.7. “Charge-Off Event” means that ABC, in its reasonable discretion, has
determined that any Over-Formula Advance, including all or any portion thereof,
is likely to be uncollectible from any one or more Over-Formula Advance
Factoring Client(s) and in connection therewith issues a Written Indemnification
Call. A Charge-Off Event shall be deemed effective during the period of time
that a charge off would be recognized by the application of GAAP, as may be
applicable, using Triumph’s accounting methodology, consistently applied, to
charge off all or any portion of the face amount of the applicable Over-Formula
Advance (as set forth in Exhibit 2.26). For avoidance of doubt, a Charge-Off
Event shall include, but shall not be limited to, the occurrence of an
Insolvency Event with respect to any Over-Formula Advance Client notwithstanding
that ABC may agree to provide any Over-Formula Advance Factoring Client with
post-petition financing in connection with any chapter 11 bankruptcy case.

 

2

--------------------------------------------------------------------------------

 

 

2.8. “Client Supplemental Collateral” means any of the following assets that one
or more of the Over-Formula Advance Factoring Clients may pay to ABC or offer to
and be accepted by ABC as additional collateral (which acceptance will not be
unreasonably withheld, delayed, or conditioned) to secure or pay down all or
some portion of Over-Formula Advances: (i) Underpaid DRO Claims; (ii). any
equipment (i.e. trucks or trailers) offered to ABC after the execution of this
Agreement, in which ABC does not currently have a perfected security interest,
(iii) the net cash proceeds of any asset sale, debt or equity contribution
received by the Over-Formula Advance Factoring Clients or (iv) any other
collateral subsequently identified by ABC in its reasonable discretion as
available to pay down the Over-Formula Advances. Client Supplemental Collateral
shall not include any of the ABC Original Collateral, except as set forth above.
In addition, for the avoidance of doubt, the “Client Supplemental Collateral”
shall not include any collateral (other than the types enumerated in clauses
(i), (ii), and (iii) above unless Covenant shall consent) provided by an
Over-Formula Advance Factoring Client or its affiliates pursuant to a separate
financing arrangement Triumph may enter into with any Over-Formula Advance
Factoring Client or its affiliates, so long as such separate financing is deemed
by Triumph to be reasonably likely to decrease the likelihood and/or amount of
Charge-Off Events.

 

2.9. “Closing Date” means July 8, 2020, the date of the Purchase Agreement.

 

2.10. “Closing Net Funds Employed” means as that term is defined in Section 1 of
the Purchase Agreement, in the amount of $103,285,908.01, which was calculated
as the total gross face amount of the Purchased Receivables minus the net amount
of accrued reserves and earned reserves with respect to such Purchased
Receivables.

 

2.11. “Closing Premium” means as that term is defined in Section 1 of the
Purchase Agreement, which includes an amount of cash equal to $5,089,478 and
630,268 shares of Triumph Common Stock.

 

2.12. “Covenant” means Covenant Transport Solutions, LLC.

 

2.13. “Draw Note” means that Draw Note, issued by Covenant to TBK Bank, SSB for
the principal amount of FORTY FIVE MILLION DOLLARS ($45,000,000.00), including
all amendments, riders, and supplements thereto, entered in connection with this
Agreement and dated September 23, 2020, attached hereto as composite Exhibit
2.33.

 

3

--------------------------------------------------------------------------------

 

 

2.14. “Earnout Amount” means as that term is defined in Section 3 of the
Purchase Agreement, which includes contingent cash consideration of up to
approximately $9.9 million dollars following the twelve-month period ending July
31, 2021.

 

2.15. “Factoring Agreement(s)” means those Factoring and Security Agreements
between Covenant and various Factoring Clients, as identified on Schedule 2.1(c)
of the Purchase Agreement.

 

2.16. “Factoring Client(s)” means various independent motor carriers that
contracted with Covenant by having entered into one or more Factoring Agreements
to obtain factoring facilities from Covenant, as further defined by the term
“Customer” as defined in the Purchase Agreement, and the term “Seller” as
defined in the Factoring Agreements.

 

2.17. “Factoring Portfolio” means the assets acquired by ABC from Covenant
pursuant to the Purchase Agreement, including, but not limited to, Covenant’s
contractual factoring relationships with Factoring Clients, and the Purchased
Receivables, and more specifically identified in Section 2.1 of the Purchase
Agreement, and as set forth in Schedules 2.1(a), 2.1(c), 2.2(c) and 4.2(a) of
the Purchase Agreement.

 

2.18. “First Tranche Indemnification” means and applies to Covenant Group’s
obligations to irrevocably and unconditionally indemnify Triumph for one hundred
percent (100%) of all Losses, up to $30,000,000.00, that arise in connection
with any Over-Formula Advances giving rise to any Charge-Off Event.

 

2.19. “Governmental Entity” means as defined in Section 1 of the Purchase
Agreement.

 

2.20. “Indemnification Payment(s)” means either: (a) payment in cash payable via
wire transfer, or ACH deposit to Triumph’s bank account, remitted to Triumph by
Covenant Group in connection with each Written Indemnification Call, or (2) a
draw down under the Line of Credit.

 

2.21. “Insolvency Event” means, with respect to any Over-Formula Advance Client,
(i) the making by such Over-Formula Advance Client of a general assignment for
the benefit of creditors, (ii) the filing by such Over-Formula Advance Client of
a voluntary petition in bankruptcy, (iii) such Over-Formula Advance Client being
adjudged bankrupt or insolvent, or having had entered against such Over-Formula
Advance Client an order for relief in any bankruptcy or insolvency proceeding,
(iv) the filing by such Over-Formula Advance Client of a petition or answer
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any statute, law or regulation, (v) the
filing by such Over-Formula Advance Client of an answer or other pleading
admitting or failing to contest the material allegations of a petition filed
against such Over-Formula Advance Client in any proceeding specified in clause
(vii) below, (vi) seeking, consenting to or acquiescing in the appointment of a
trustee, receiver or liquidator of such Over-Formula Advance Client or of all or
any substantial part of the assets of such Over-Formula Advance Client or (vii)
the failure to obtain dismissal within 60 days of the commencement of any
proceeding against such Over-Formula Advance Client seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any statute, law or regulation, or the entry of any order
appointing a trustee, liquidator or receiver of such Over-Formula Advance Client
of all or any substantial portion of the assets of such Over-Formula Advance
Client.

 

4

--------------------------------------------------------------------------------

 

 

2.22. “Lawsuit” means the lawsuit Covenant commenced on August 28, 2020 styled,
Covenant Transport Solutions, LLC v. Advance Business Capital LLC d/b/a Triumph
Business Capital, Cause No. DC-20-12141, in the 95th Judicial District Court,
Dallas County, Texas, seeking a declaratory judgment or, alternatively, a
reformation of the Purchase Agreement.

 

2.23. “Line of Credit” means the line of credit facility as evidenced by the
Draw Note, and as described in Section 3.4.2.

 

2.24. “Losses” means the amount of any Over-Formula Advances giving rise to a
Charge-Off Event, including all reasonable costs of collection and expenses
incurred in connection therewith.

 

2.25. “NOLV” or Net Orderly Liquidation Value means, insofar as the Additional
Equipment Collateral, the estimated net amount, after liquidation expenses are
deducted, expressed in terms of money, that could be typically realized from a
properly advertised and professionally managed liquidation sale, conducted under
orderly sale conditions for a reasonable period of time, under the economic
trends existing at the time of appraisal, with the seller being compelled to
sell on an as-is, where-is basis, as of a specific date.

 

2.26. “Over-Formula Advances” means the advances made to Over-Formula Advance
Factoring Clients totaling the amount of $62,167,152.00, as reflected in Exhibit
2.26 attached hereto.

 

2.27. “Over-Formula Advance Factoring Clients” means those Factoring Clients to
whom Covenant made Over-Formula Advances. As of the date of this Agreement, the
Over-Formula Advance Factoring Clients consists of each the following: Postal
Fleet Services, Inc., The Stageline Company, Thunder Ridge Transport, Inc., Ursa
Major Corporation, Courtlandt and Brown Enterprises L.L.C., Sheehy Mail
Contractors Inc., W.E. Graham, Inc., W&L Mail Service, Inc. and Williams Mail
Service, Inc.

 

2.28. “Prevailing Party” means the party who prevails in a final, non-appealable
judgment by a court of competent jurisdiction.

 

2.29. “Proceeds” has the same meaning as the term Proceeds as defined in Tex.
Bus. & Com. Code § 9.102(a)(65).

 

2.30. “Purchased Accounts” means as defined in Section 1.34 of each Factoring
Agreement.

 

2.31. “Purchase Agreement” means that Accounts Receivable Purchase Agreement
(the “Purchase Agreement”) and certain related agreements between ABC, as buyer,
and Covenant, as seller, and TBI, as Buyer Indirect Parent effective on July 8,
2020.

 

5

--------------------------------------------------------------------------------

 

 

2.32. “Purchase Price” means as it relates to the consideration paid by Triumph
to Covenant under the Purchase Agreement between ABC and Covenant, that amount
as defined in Section 1 of the Purchase Agreement, which was based on (a) the
Closing Net Funds Employed in the amount of $103,285,908.01; plus (b) the
Closing Premium. In addition to the Purchase Price, Covenant had the opportunity
to an Earnout Amount.

 

2.33. “Purchased Receivables” means as defined in Section 1 of the Purchase
Agreement. For purposes of this Agreement, all obligations of the Over-Formula
Advance Factoring Clients included in the Closing Net Funds Employed are deemed
Purchased Receivables.

 

2.34. “Registration Rights Agreement” means that Registration Rights Agreement,
by and between Covenant and TBI, entered in connection with the Purchase
Agreement and dated July 8, 2020.

 

2.35. “Second Tranche Indemnification” means and applies to Covenant Group’s
obligations to irrevocably and unconditionally indemnify Triumph for fifty-
percent (50%) of all Losses greater than $30,000,000.00 and up to $60,000,000.00
that arise in connection with any Over-Formula Advances giving rise to any
Charge-Off Event.

 

2.36. “Security Agreement” means that Security Agreement, by and between
Covenant Group, on the one hand, and TBK Bank, SSB, on the other hand, including
all amendments, riders, and supplements thereto, entered in connection with this
Agreement and dated September 23, 2020, attached hereto as composite Exhibit
2.33.

 

2.37. “Shares” means 630,268 shares of TBI Common Stock transferred to Covenant
by TBI as part of the Closing Premium.

 

2.38. “Sources of Proceeds” has the meaning set forth in the first paragraph of
Section 8.

 

2.39. “TBI” means Triumph Bancorp, Inc.

 

2.40. “Total Indemnification Obligations” means Covenant Group’s obligations
under the First Tranche Indemnification and the Second Tranche Indemnification.

 

2.41. “UCC” means the Uniform Commercial Code.

 

2.42. “Underpaid DRO Claims” means Proceeds from claims by the Over Formula
Advance Factoring Clients on amounts purportedly underpaid by the USPS for work
performed under so-called Direct Route Optimization (“DRO”) contracts during the
2019-2020 time period.  For avoidance of doubt, the Underpaid DRO Claims are
separate and apart from any payments on the outstanding PFS invoice #DRO-10
advanced on October 11, 2019, which was included in the Factoring Portfolio at
time of purchase and remains outstanding with a value of $1,336,841.79

 

2.43. “USPS” means the United States Postal Service who was an Account Debtor to
the Over-Formula Advance Factoring Clients.

 

2.44. “Written Indemnification Call” means a written notice given to Covenant by
ABC in connection with any Charge-Off Event, in the form attached hereto as
Exhibit 2.44.

 

6

--------------------------------------------------------------------------------

 

 

3. Amendments to Purchase Agreement. Covenant and Triumph hereby agree to amend
the Purchase Agreement as follows, and as provided below, certain Sections in
the Purchase Agreement are supplanted as follows.

 

3.1 Reduction in Purchase Price and Sale of Shares. Covenant and Triumph hereby
amend the Purchase Agreement to provide that Covenant will return the portion of
the Purchase Price and the Closing Premium paid in all shares of TBI Common
Stock delivered by Triumph to Covenant in connection with the Closing (the
“Shares”) by surrendering the proceeds of the sale thereof as provided below
(which shall be treated as an adjustment to the purchase price for all purposes
under the Purchase Agreement):

 

3.1.1 Buyer Indirect Parent, shall use commercially reasonable efforts to file,
as soon as practical and permissible following the date of this Agreement, a
prospectus supplement as contemplated by Section 5.1 of that certain
Registration Rights Agreement, dated July 8, 2020, by and between Covenant and
Buyer Indirect Parent (the “Registration Rights Agreement”) to permit or
facilitate Covenant’s sale of the Shares.  As promptly as reasonably practicable
following the filing of such prospectus supplement, and to the extent permitted
by law, Covenant shall sell the Shares at such times, in such quantities, in
such manner (including as to delivery of proceeds) and subject to such minimum
prices or other requirements as Buyer Indirect Parent may from time to time
direct in writing (“Sales”) and shall continue Sales at Buyer Indirect Parent’s
written direction until such time as Covenant no longer owns any Shares. 
Covenant shall, immediately upon receipt, pay over all proceeds from any Sales,
net of brokerage or underwriting fees and commissions, to Triumph.  Buyer
Indirect Parent and Covenant shall each (i) take such actions as may reasonably
be required to effect the Sales and (ii) comply with all applicable laws with
respect to the Sales.  For the avoidance of doubt, Buyer Indirect Parent shall
indemnify Covenant Group for any liability, loss, cost, or expense including
attorneys’ fees (whether under the Securities Act or otherwise, and including
against any governmental or securities industry regulatory organization
investigation or proceeding) arising in connection with the registration and
sale of the Shares, except any liability for information provided by Covenant
Group in writing for inclusion in the prospectus supplement, which will be
limited to the name and other factual information provided by the selling
stockholder.

 

3.2 Termination of Earnout Consideration. The Purchase Agreement is hereby
amended to terminate and delete in its entirety Triumph’s obligation to pay any
Earnout Amount to Covenant, and in connection therewith, Section 3.4 of the
Purchase Agreement is hereby deleted in its entirety, effective nunc pro tunc as
of the Closing Date.

 

3.3 Termination of Indemnification of Covenant. Section 7.3(a) of the Purchase
Agreement is hereby deleted in its entirety, effective nunc pro tunc as of the
Closing Date.

 

7

--------------------------------------------------------------------------------

 

 

3.4 Amendment to Limitation of Liability; and Indemnification of Triumph. For
purposes of Section 7.1 of the Purchase Agreement, all representations and
warranties of the Seller shall be deemed to have expired at closing, and no
claims based on a breach of any representation or warranty may be brought.
Sections 7.2(a), 7.4(a) and (b), and 7.6 of the Purchase Agreement is each
hereby deleted in its entirety, nunc pro tunc as of the Closing Date, Section
7.9 is hereby amended by deleting, in the first sentence, “, except in respect
of fraud,” and, in the second sentence, “, except in the case of fraud,”, and
Sections 7.4(a) and (b) are hereby supplanted and replaced with the following
language:

 

3.4.1 Subject to the terms hereof, Covenant and CVLG hereby irrevocably and
unconditionally agree to indemnify Triumph irrevocably and unconditionally for
all Total Indemnification Obligations, in connection with any Losses that arise
in connection with any Over-Formula Advances giving rise to any Charge-Off
Event. Covenant’s and CVLG’s Total Indemnification Obligations are separated
into two tranches: a First Tranche Indemnification and a Second Tranche
Indemnification. Upon the occurrence of a Charge-Off Event, Triumph may deliver
a Written Indemnification Call to Covenant and CVLG, as provided by Exhibit
2.44. Within five business days of each Covenant’s and CVLG’s receipt of each
Written Indemnification Call, Covenant and CVLG shall cause an Indemnification
Payment to be remitted to Triumph for any Losses as identified in such Written
Indemnification Call. Triumph is entitled to issue a Written Indemnification
Call for each Charge-Off Event, and regardless of whether any Charge-Off Event
is related to a single Over-Formula Advance Factoring Client, or multiple
Over-Formula Advance Factoring Clients. If, at any time after a Charge-Off Event
for which Covenant and CVLG have fully satisfied any Written Indemnification
Call pursuant to this Section 3.4.1, Triumph subsequently recovers any Sources
of Proceeds (as defined in Section 8) available to be applied against the
Over-Formula Advances related to such Charge-Off Event, such recovered amount
shall be paid to Covenant and CVLG within five business days of Triumph’s
receipt of such collected amount in accordance with Section 8.6.

 

3.4.2 Triumph shall provide the Line of Credit to Covenant for a maximum
facility of $45,000,000.00, as more fully described in the Draw Note and
Security Agreement attached hereto in composite Exhibit 2.33 and established
solely to enable the Covenant to satisfy any Written Indemnification Call
requiring any Indemnification Payment be made to Triumph. Additionally, Covenant
shall provide Triumph with such documents, certificates, and other information
as is typical and customary to establish the Line of Credit, including without
limitation a written opinion of counsel to Covenant dated as of the date of the
closing of the Line of Credit, regarding such matters as Triumph or its counsel
may reasonably require, including, without limitation, that the execution,
delivery and performance by Covenant of the loan documents evidencing the Line
of Credit have been duly authorized by all required action, that such loan
documents have been duly executed and delivered by Covenant, and are enforceable
against Covenant in accordance with their terms.

 

8

--------------------------------------------------------------------------------

 

 

4 ABC’s Control over Factoring Relationships; Non-Interference. ABC, in its sole
and absolute discretion, shall have an unfettered right to manage and administer
the Factoring Portfolio and all Factoring Agreements and all Factoring Client
factoring relationships, including, those that involve any Over-Formula Advance
Factoring Clients. ABC may, as ABC deems necessary and/or appropriate, take any
and all actions, including, but not limited to, elect to enforce any rights and
remedies, or refrain from taking any such actions in respect to any Factoring
Client, ABC’s Original Collateral, the decision to make advances under any
Factoring Agreement, declare a default and/or terminate any Factoring Agreement,
all of which may be done without notification to the Covenant Group and without
any duty to obtain Covenant Group’s approval. Covenant Group acknowledges that
ABC shall have no liability, express or implied, for any action taken or omitted
to be taken by ABC or for any failure or delay in exercising an right or power
possessed by ABC in connection with the Factoring Portfolio, the Factoring
Agreements, the Over-Formula Advances and/or any collateral. Without limiting
the foregoing: (a) ABC may consult with legal counsel, public accountants,
appraisers and other experts, in each case selected by ABC, and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such persons, (b) ABC shall be entitled to rely
on, and shall incur no liability by acting upon, any conversation, notice,
consent, certificate, statement, order, or any document or other writing
believed by ABC to be genuine and correct and to have been signed, sent or made
by the proper person, (c) ABC shall not be liable for any failure by any
Factoring Client to perform its obligations, or the preservation of any
collateral or the loss or depreciation thereof, and (d) ABC shall not be
required to make any inquiry concerning any Factoring Clients observance or
performance of any agreement, or to inspect any property, books, or records of
any Factoring Clients

 

5 Grant of Security Interest to ABC in Additional Equipment Collateral. In order
to secure Covenant Group’s Total Indemnification Obligations to Triumph
hereunder, ABC shall receive an exclusive and first priority security interest
and liens in the Additional Equipment Collateral as identified in the Security
Agreement and schedules thereto from time to time, which equipment that shall
have a NOLV as of the date the initial security interest is granted of not less
than $40,000,000.00 to secure Covenant Group’s First Tranche Indemnification,
and includes additional equipment that shall have a NOLV as of the date the
initial security interest is granted of not less than $20,000,000.00 to secure
Covenant Group’s Second Tranche Indemnification monetary obligations, and shall
maintain an ongoing loan to value ratio as required by the Security Agreement
and Rider thereto. Covenant Group shall, as necessary, fully cooperate so as to
enable ABC to perfect its liens and security interest in all of the Additional
Equipment Collateral, by, and as may be required by applicable laws, noting
ABC’s lien on each certificate of title. No other party or creditor of Covenant
Group shall at any time be authorized or given any form of security interest or
liens in any of the Additional Equipment Collateral described above, unless ABC
shall first have given its prior written consent, or until Covenant Group’s
Total Indemnification Obligations have been fully paid and indefeasibly
satisfied. Covenant Group authorizes the filing of any UCC financing Statements
that ABC may choose to file in any jurisdiction in which Covenant Group is
located in order to perfect the security interest and liens in the Additional
Equipment Collateral, provided, however, if ABC fails to file, record or
otherwise perfect its security interest or liens, or its perfection is in any
way, deemed ineffective, defective, or same lapses, shall have no impact on
ABC’s right to receive payment under this Agreement and/or Covenant Group’s
monetary obligations to make timely payment to Triumph.

 

9

--------------------------------------------------------------------------------

 

 

6 Abatement of Certain Fees Accruing on Over-Formula Advances due from
Over-Formula Advances Factoring Clients. Pursuant to the Factoring Agreement,
ABC is entitled to the payment of certain Default Pricing Fees and Late Payment
Fees due on Over-Formula Advances (“Late Fees”), and likewise, ABC may be
permitted to collect from Over-Formula Advances Factoring Clients any now
existing and hereafter arising Late Fees in accordance with the terms of the
Factoring Agreement. Notwithstanding, in an effort to improve the Over-Formula
Advances Factoring Clients free cash flow available to repay the existing
Over-Formula Advances due and owing to ABC, ABC agrees that in respect to Late
Fees accruing after September 30, 2020, ABC will abate its right to collect and
apply payments from such Over-Formula Advances Factoring Clients from
collections made on Accounts, or otherwise for the satisfaction of such Late
Fees. Notwithstanding ABC’s agreement to abate the collection and application,
but not the accrual of, any Late Fees in connection with the Over-Formula
Advances, such abatement shall not affect the validity such fees. Moreover, this
provision will not result in ABC forgiving, or waiving the right to receive,
payment of any Late Fees and/or any other obligations of any Factoring Clients
arising under the Factoring Agreements, and ABC, in its sole discretion, may at
any time terminate the Late Fees abatement, which shall take effect without any
requirement to give notice to Covenant Group, or any other person. Moreover, the
abatement of payment of Late Fees shall be automatically terminated, and such
accrued Late Fees will automatically be reinstituted from the date of abatement
in the event of an occurrence of any event of default under any Factoring
Agreements with any Over-Formula Advance Factoring Clients. Nothing contained
herein shall constitute a waiver of any of ABC’s rights under the Factoring
Agreements, and no third-party, including, but not limited to, any Over-Advance
Formula Factoring Client is an intended third-party beneficiary under this
Agreement.

 

7 Covenant’s Cooperation to Maximizing Recoveries. Covenant Group has expertise
in connection with the freight surface transportation business, and ABC may
request Covenant Group to offer such expertise and make recommendation to ABC,
and other Over-Advance Formula Factoring Clients, in order to suggest
improvements to such Over-Advance Formula Factoring Clients’ cash flow and
operating efficiencies.  Covenant Group, in its sole discretion, may provide
assistance to ABC, and Over-Advance Formula Factoring Clients; provided,
however, that Covenant Group shall not be liable to Triumph for any act done or
omitted in providing such assistance except for its own willful misconduct or
illegal activity and Covenant Group may require a signed waiver and release from
any Over-Advance Formula Factoring Client before providing any such assistance.
ABC, in its discretion, may request and attempt to obtain information from
Over-Advance Formula Factoring Clients that Covenant Group requests in order to
assist Covenant Group to offer such guidance and recommendations as contemplated
hereby. Notwithstanding anything herein to the contrary, and as provided in
Section 4, above, ABC shall have sole and exclusive discretion over all final
Over-Advance Formula Factoring Client decisions and a failure to consult with
Covenant, or the implementation of (or failure to implement) any of Covenant
Group’s recommendations shall not impair any of Triumph’s rights under this
Agreement, or excuse any of Covenant Group’s duties under this Agreement.

 

10

--------------------------------------------------------------------------------

 

 

8 Client Supplemental Collateral; Over-Advance Balance Paydown. It is understood
and agreed that ABC has placed the obligations relating to the Over-Formula
Advances into a segregated collection account to be repaid solely as provided in
this Section 8 and which, for the avoidance of doubt and as applied to each of
the items below and for determining what constitutes “Sources of Proceeds” for
purposes of this Agreement, shall not include rights to any amounts for which
the right to receive payment constitutes the repayment of any advances made
subsequent to the Closing Date, or hereafter arising, by ABC to Over-Formula
Advance Factoring Clients. In the event that: (a) ABC receives any Underpaid DRO
Claims and/or (b) any Over-Formula Advance Factoring Client offers ABC any other
Client Supplemental Collateral, including, but not limited to, equipment (i.e.,
trucks or trailers), that may be used to reduce or secure all or some portion of
Over-Formula Advances, and ABC determines that such additional collateral
provides additional monetary value to ABC, and/or (c) as a result of the
factoring facilities offered by ABC to such Over-Formula Advance Factoring
Clients, ABC collects additional Proceeds of non-Purchased Accounts (i.e.
non-factored accounts) from an Account Debtor, and/or the generation of surplus
cash reserves, any of which, in ABC’s reasonable discretion, may be used and
applied to reduce Over-Formula Advances (the items in clauses (a), (b), and (c)
collectively referred to as “Sources of Proceeds”), then the following shall
apply, subject to the conditions precedent described in Section 8.4, below:

 

8.1 ABC shall, in the exercise of its reasonable business judgment, exercise its
rights to collect, dispose of or foreclose on such Sources of Proceeds as may be
permitted by any Factoring Agreement(s), other agreement, or as authorized by
applicable law.

 

8.2 In connection with the collection, disposition of, or foreclosure on such
Sources of Proceeds, or any portion thereof, ABC may, in its sole discretion,
dispose of any Client Supplemental Collateral through public and/or private
sale, lease, license, exchange, or other disposition, by one or more contracts,
as a unit or in parcels, in the present condition, with or without warranties,
and in any method, manner, time, place, and other terms, as ABC so chooses.

 

8.3 If, as a result of the collection and/or disposition of any Sources of
Proceeds, or any portion thereof, and/or the collection of any other Proceeds as
described in Section 8, above, ABC receives identifiable cash Proceeds from the
collection, sale, or disposition of same, and conditioned upon the satisfaction
of the provisions contained in Section 8.4, below, then ABC will apply such
identifiable cash Proceeds, in accordance with the following subsections:

 

8.3.1 First, all such identifiable cash Proceeds shall be applied to the
repayment of all reasonable expenses and costs incurred by ABC in respect to the
collection and enforcement of its rights, including reasonable attorney's fees
and reasonable legal expenses (the amount remaining after such expenses being
referred to as “Net Cash Proceeds”), and

 

8.3.2 Second, after quantification of the Net Cash Proceeds, each dollar of Net
Cash Proceeds up to the total amount of $30,000,000.00 shall be applied to the
Second Tranche Indemnification (one-half of each such dollar reducing Covenant
Group’s indemnification obligations thereunder up to $15,000,000). Each dollar
of Net Cash Proceeds received greater than $30,000,000.01 and up to the amount
of $60,000,000.00, shall be applied to the First Tranche Indemnification.

 

11

--------------------------------------------------------------------------------

 

 

8.4 If, ABC is required, or in ABC’s reasonable business judgement ABC deems it
necessary to, return or refund any Net Cash Proceeds to any person due to, among
other things, any claim asserted or threatened against ABC for preferential
transfer liability or avoidable transfer liability under Title 11 of the United
States Code, or any applicable state law, or otherwise, then Covenant Group’s
Total Indemnification Obligations shall be reinstated by the amount of any Net
Cash Proceeds returned or refunded by Triumph to any person; provided that
Covenant Group’s Total Indemnification Obligations shall only be reinstated by
50% if the Net Cash Proceeds returned or refunded by Triumph to any person were
used to pay down the Second Tranche Indemnification.

 

8.5 Except as set forth above, to the extent any Over-Formula Advance Factoring
Client offers to ABC any Client Supplemental Collateral, ABC shall use
commercially reasonable efforts to (i) perfect any security interest or liens in
any Client Supplemental Collateral and (ii) exercise any rights or remedies in
respect to any Client Supplemental Collateral.

 

8.6 If, at any time after a Charge-Off Event for which Covenant and CVLG have
fully satisfied any Written Indemnification Call pursuant to Section 3.4.1,
Triumph subsequently recovers any Sources of Proceeds available to be applied
against the Over-Formula Advances related to such Charge-Off Event, such
recovered amount shall be applied, to the extent not otherwise applied pursuant
to Section 8.3.2, if in relation to the First Tranche Indemnification, 100% to
reduce the Total Indemnification Obligations dollar for dollar and, if in
relation to the Second Tranche Indemnification, 50% to reduce the Total
Indemnification Obligations.

 

9 Event of Default; Remedies. The following shall constitute an Event of Default
under this Agreement: (a) any Party fails to abide by or observe any term,
condition, covenant, or other provision contained in this Agreement, the Draw
Note and/or the Security Agreement, or (b) any statements, representations,
warranties or conditions contained in this Agreement, the Draw Note and/or the
Security Agreement prove to be false, or misleading (“Event of Default”).
Immediately upon the occurrence of an Event of Default, and the defaulting
Party’s failure to fully cure such Event(s) of Default within five (5) days of
written notice issued by the non-defaulting Party, the non-defaulting Party
shall be entitled to unconditionally exercise its rights and remedies under this
Agreement against the defaulting Party, and, in the case of Triumph, the
Additional Equipment Collateral.  In the event, due to an Event of Default, the
non-defaulting Party deems it necessary to seek equitable relief, including, but
not limited to, injunctive or replevin remedies, the defaulting Party waives any
requirement that the non-defaulting Party post or otherwise obtain or procure
any bond. Alternatively, in the event the non-defaulting Party, in its sole and
exclusive discretion, desires to procure and post a bond, such bond may be
limited to the sum of $10,000.00 notwithstanding any common or statutory law
requirement to the contrary, and the non-defaulting Party shall nonetheless be
entitled to all legal benefits as if such bond was posted in an amount as may
otherwise be required by law. Moreover, nothing contained in this Agreement
shall modify, waive, amend, or otherwise alter Covenant’s obligations set forth
in Section 5.5 of the Purchase Agreement relating to Roadco Transportation
Services Inc., which obligations shall remain unchanged and in full force and
effect.

 

12

--------------------------------------------------------------------------------

 

 

10 Release of Triumph. Upon the Effective Date, and subject to the existing
and/or contemporaneous obligations under the Draw Note, the Security Agreement,
the Purchase Agreement (as amended hereby) and this Agreement, Covenant Group,
for itself and its respective representatives, officers, directors, members,
shareholders, attorneys, agents, successors and assigns hereby each, jointly and
severally, release and forever discharge Triumph, and its representatives,
officers, directors, members, shareholders, attorneys, employees, agents,
private investors, owners, subsidiaries, parent companies, related companies,
affiliates, principals, partners, employees, lienholders, indemnitors,
attorneys, trustees, receivers, executors, administrators, predecessors,
successors and assigns of and from any and all claims, demands, damages,
penalties, attorney fees, costs, equitable relief or rights and causes of action
of whatsoever kind and nature, known or unknown, arising out of or related to
the transactions contemplated by the Purchase Agreement, the Pending Dispute,
the Lawsuit, or the Over-Formula Advances, including all claims at law or in
equity, with the caveat that Triumph shall not be released from its contractual
obligations under the Purchase Agreement (as amended hereby) or under this
Agreement (“Covenant Group Released Claims”).

 

Covenant Group acknowledges that it may hereafter discover claims or facts in
addition to or different from those that they now know or believe to exist and
which, if known or suspected at the time of executing this Agreement, may have
materially affected this settlement and release. Nevertheless, except for all
obligations as expressly set forth in this Agreement, the Draw Note and/or the
Security Agreement, and all obligations remaining under the Purchase Agreement
(as amended hereby) and related agreements, Covenant Group hereby waives any
right, claim or cause of action that might arise as a result of such different
or additional claims or facts. Covenant Group acknowledges that it understands
the significance and consequence of such release. In connection with this
release, Covenant Group acknowledges and reaffirms the representations and
warranties made herein and have independently arrived at the conclusion that the
consideration for this Agreement is fair and appropriate. Covenant Group further
covenants and agrees that they shall not commence or maintain any suit against
Triumph, or any individual Party, whether at law or in equity, relating in any
way to the Covenant Group Released Claims.

 

11 Release of the Covenant Group. Upon the Effective Date, and subject to the
existing and/or contemporaneous obligations under the Draw Note, the Security
Agreement, the Purchase Agreement (as amended hereby) and this Agreement,
Triumph, for itself and its respective representatives, officers, directors,
attorneys, agents, subsidiaries, related companies, predecessors, successors and
assigns hereby each, jointly and severally, release and forever discharge the
Covenant Group, and its representatives, officers, directors, members,
shareholders, attorneys, employees, agents, private investors, owners,
subsidiaries, parent companies, related companies, affiliates, principals,
partners, employees, lienholders, indemnitors, attorneys, trustees, receivers,
executors, administrators, predecessors, successors and assigns of and from any
and all claims, demands, damages, penalties, attorney fees, costs, equitable
relief or rights and causes of action of whatsoever kind and nature, known or
unknown, arising out of or related to the transactions contemplated by the
Purchase Agreement, the Pending Dispute, the Lawsuit, or the Over-Formula
Advances, including all claims at law or in equity, with the caveat that
Covenant shall not be released from its contractual obligations under the
Purchase Agreement (as amended hereby) or under this Agreement (“Triumph
Released Claims”).

 

13

--------------------------------------------------------------------------------

 

 

Triumph acknowledges that it may hereafter discover claims or facts in addition
to or different from those that it now knows or believes to exist and which, if
known or suspected at the time of executing this Agreement, may have materially
affected this settlement and release. Nevertheless, except for all obligations
as expressly set forth in this Agreement, the Draw Note and/or the Security
Agreement, and all obligations remaining under the Purchase Agreement (as
amended hereby) and related agreements, Triumph hereby waives any right, claim
or cause of action that might arise as a result of such different or additional
claims or facts. Triumph acknowledges that it understands the significance and
consequence of such release. In connection with this release, Triumph
acknowledges and reaffirms the representations and warranties made herein and
has independently arrived at the conclusion that the consideration for this
Agreement is fair and appropriate. Triumph further covenants and agrees that
they shall not commence or maintain any suit against Covenant Group, or any
individual Party, whether at law or in equity, relating in any way to the
Triumph Released Claims.

 

12 No Marshalling. Triumph shall not be subject to the equitable doctrine of
“marshaling” or any other similar doctrine with respect to any Collateral,
including Additional Equipment Collateral, or otherwise.

 

13 Representations and Warranties. By execution hereof, each Party warrants that
it owns and holds the claims being released and further represents, covenants,
and warrants that no claim released herein has previously been conveyed,
assigned, or in any manner transferred, in whole or in part, to any third party.
The Parties acknowledge that the covenants contained in this Agreement provide
good and sufficient consideration for every promise, duty, release, obligation,
and the like contained in this Agreement. The Parties acknowledge that each has
carefully read and reviewed this Agreement; each is of legal age and is legally
competent to execute this Agreement; each individual signing in a representative
capacity is so authorized; each freely executes this Agreement; and each
executes this Agreement for the recited purposes and considerations after having
had the opportunity to seek the advice of counsel. The Parties acknowledge and
agree that each is relying solely on each Party’s own knowledge and
investigation of the facts underlying the dispute, and that the Parties are not
relying upon any statement or representation (except for the statements and
representations made in this Agreement), or duty to disclose, by any other Party
to this Agreement.

 

14 Entire Agreement. This Agreement is intended to constitute a fully integrated
agreement, however, this Agreement shall also be construed in conjunction with
the Purchase Agreement (as amended hereby) as well as the Line of Credit
agreements and any Exhibits attached hereto, and there are no oral agreements,
representations, or understandings between the parties. Any amendments or
modifications of this Agreement, in order to be effective, shall be in writing
and signed by the parties hereto or thereto. A waiver or release with reference
to any one event shall not be construed as continuing, as a bar to, or as a
waiver or release of, any subsequent right, remedy, or recourse as to a
subsequent event.

 

15 Reserved.

 

14

--------------------------------------------------------------------------------

 

 

16 Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the Parties hereto, and their respective personal representatives, successors
and assigns, and no other person or persons shall have any rights or remedies
under or by reason of this Agreement.

 

17 Mutual Confidentiality.

 

17.1 Each Party agrees that all documents, communications, drafts and other
materials of any kind relating to the negotiation of this Agreement by the
Parties that either Party has provided or shall provide, exchange or disclose to
the other Party, shall be “Confidential Information” for purposes of this
Agreement.

 

17.2 No Party, and no person within the control of a Party (together with the
Parties, “Covered Persons”), shall disclose any Confidential Information, except
that disclosure of such information shall be permitted in the following limited
circumstances: (a) in an action by any Party to enforce this Agreement to the
extent reasonably required for the purposes of enforcement; (b) in response to a
court order, subpoena or other demand made in accordance with applicable law;
(c) (i) as a Covered Person reasonably determines, after consulting with
counsel, to be required by law, including U.S. federal securities laws,
including any change in law, (ii) in response to a request to a Party from a
regulator, examiner, or rating agency, provided the Covered Person takes
reasonable steps to maintain the confidentiality of the Confidential
Information, or (iii) in communications with a Governmental Entity having
jurisdiction over such Party, whether in response to a request made by such a
Governmental Entity or an affirmative disclosure made by a Party to such a
Governmental Entity, provided the Covered Person takes reasonable steps to
maintain the confidentiality of the Confidential Information; or (d) to such
Party’s parents or subsidiaries or affiliates, their respective directors,
officers, external or internal agents, representatives, professional advisers,
attorneys, accountants, auditors, insurers and reinsurers, successors, assigns
and employees, who have a need to know and are under a duty to implement
appropriate measures to maintain the confidentiality, security and integrity of
such information, and who have a need to know and agree to be bound by this
provision.

 

17.3 Should a Party receive a request for disclosure or become required by law
to disclose any Confidential Information, pursuant to Section 17.2(b) herein
after the Effective Date (and excluding any subpoena, document request, or other
discovery served prior to the Effective Date), the Party receiving such a
request shall promptly, and in no case more than five (5) business days
following receipt of such a request (so long as it is possible and legally
permitted to provide such notification), notify the other Parties to afford them
the opportunity to object or to seek a protective order prior to the disclosure
of any such information.

 

17.4 Subject to the terms of Sections 17.1 and 17.2, each Party agrees that (a)
it shall use commercially reasonable efforts to obtain assurance that
confidential treatment will be accorded to any Confidential Information that is
provided to any Governmental Entity or to any other person, and (b) in the event
that any Party determines it is required by law or otherwise to make a
disclosure of Confidential Information permitted by the preceding sentence, it
shall disclose the minimum amount of Confidential Information that it determines
is reasonably required under the circumstances.

 

15

--------------------------------------------------------------------------------

 

 

17.5 For purposes of this Agreement, Confidential Information shall not include
information that: (a) is or becomes generally available to the public other than
as a result of disclosure by a Party in violation of this Agreement; (b) becomes
available to a Party from a source other than the disclosing Party, provided
that the receiving Party has no knowledge that such source is prohibited from
disclosing such information to the receiving Party by a contractual, legal or
fiduciary obligation or (c) is independently developed by a Party without
reference to, or use of, the Confidential Information.

 

18 Time of the Essence. Time is of the essence hereunder.

 

19 Construction. Each Party has cooperated in the drafting and preparation of
this Agreement. Hence, in any construction to be made of this Agreement, the
same shall not be construed against any party. The terms of this Agreement shall
expressly control over the Purchase Agreement as provided herein and over any
provisions in the Purchase Agreement to the extent of any conflict or patent
ambiguity; otherwise, the terms of this Agreement, together with the Line of
Credit evidenced by the Draw Note, the Security Agreement, and the terms of the
Purchase Agreement are intended to be harmonious and construed in conjunction
with each other.

 

20 Reasonably Necessary and Further Documents. The Parties agree to promptly
execute all such further and additional documents as shall be reasonable,
convenient, necessary, and desirable to carry out the provisions of this
Agreement.

 

21 Severability. If any provision or part of this Agreement is held invalid by a
court of competent jurisdiction, or unenforceable for any reason, the remainder
of this Agreement shall nonetheless remain in full force and effect.

 

22 Choice of Law; Venue. This Agreement and all transactions contemplated hereby
shall be governed by, construed, and enforced in accordance with the substantive
laws of the State of Texas, without regard to the laws governing conflicts of
law. The exclusive forum and venue for resolution of disputes arising under or
relating to this Agreement shall be in the courts located in Dallas County,
Texas.

 

23 Attorneys’ Fees. If any Party shall seek to enforce or protect its rights
under this Agreement, or under any document or instrument executed and delivered
in connection herewith, in any action, suit, arbitration, or other proceeding,
including all bankruptcy cases and proceedings, and including any appeals or
petitions therefrom, the Prevailing Party shall be entitled to recover
reasonable attorneys’ fees, costs, and expenses from the non-Prevailing Party.

 

24 Survival. The representations and warranties contained in this Agreement and
the performances and obligations arising under this Agreement shall survive
execution and delivery of this Agreement.

 

25 Dismissal. On or before the date five business days after the date hereof
Covenant agrees to voluntarily dismiss, with prejudice, the Lawsuit.

 

16

--------------------------------------------------------------------------------

 

 

26 No Admission. The Parties acknowledge, represent, and agree that this
Agreement does not constitute and shall not be construed as an admission either
of liability for or a lack of merit in any released claim. Execution of this
Agreement shall not be construed as an admission that a Party violated any law
or breached any covenant or obligation owed to another.

 

27 Waiver of Trial by Jury. THE PARTIES HERETO WAIVE ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIMS, DEMAND, ACTION OR CAUSE OF ACTION ARISING HEREUNDER, IN ANY WAY
CONNECTED WITH OR RELATED TO THIS AGREEMENT WHETHER NOW EXISTING OR HEREINAFTER
ARISING AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.

 

28 No Third-Party Beneficiary Rights.  This Agreement is not intended to and
shall not be construed to give any third party any interest or rights
(including, without limitation, any third party beneficiary rights) with respect
to or in connection with this Agreement, or provision contained herein or
contemplated hereby, except as otherwise expressly provided for in this
Agreement.

 

29 Counterparts; Electronic Signatures. This Agreement may be executed in any
number of counterparts, each of which shall constitute an original as against
any party whose signature appears on them, all of which together shall
constitute a single instrument. This Agreement shall become binding when one or
more counterparts, individually or taken together, bear the signatures of all
parties. Execution of this Agreement may be done through a traditional, manual
signature, or the Parties agree that an electronic signature may be used and
that the electronic signature of a Party included in this Agreement is intended
to authenticate this writing and to have the same force and effect as manual
signatures.  Electronic Signature means any electronic sound, symbol, or process
attached to or logically associated with a record and executed and adopted by a
party with the intent to sign such record, including facsimile or email
electronic signatures pursuant to Texas Uniform Electronic Transactions Act
(V.T.C.A., Bus. & C. § 322.001, et seq. and UCC § 1.108) as either may be
amended from time to time.  Any electronic communication of data, whether by
e-mail, tape, disk, or otherwise, a Party remits or causes to be remitted to the
other Party shall be authentic and genuine.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

17

--------------------------------------------------------------------------------

 

 

 

COVENANT TRANSPORT SOLUTIONS, LLC

 

 

 

/s/ M. Paul Bunn

 

Name: M. Paul Bunn_____________________________

 

Title: Vice President, Chief Financial Officer, and Secretary

 

Date: 9/23/20

 

 

 

COVENANT LOGISTICS GROUP, INC.,

for itself and on behalf of the other Covenant Group entities

 

 

 

/s/ M. Paul Bunn______________________________

 

Name: M. Paul Bunn_____________________________

 

Title: Vice President, Chief Financial Officer, and Secretary

 

Date: 9/23/20 

 

 

 

18

--------------------------------------------------------------------------------

 

 

 

 

ADVANCE BUSINESS CAPITAL LLC d/b/a TRIUMPH BUSINESS CAPITAL

 

 

 

/s/ Geoffrey P. Brenner_____________________

 

Name: Geoffrey P. Brenner_________________

 

Title: Chief Executive Officer_______________

 

Date: 9/23/20 ___________________________

 

 

TRIUMPH BANCORP, INC.,

for itself and on behalf of the other Triumph entities

 

 

 

/s/ Adam Nelson_________________________

 

Name: Adam Nelson______________________

 

Title: Executive Vice President & General Counsel

 

Date: 9/23/20 ___________________________

19

--------------------------------------------------------------------------------

 

 

 

 

 

 

Approved as to Form:

 

 

 

Counsel to Covenant Logistics Group

 

By: /s/ Mark A. Scudder_________________

 

 

 

Counsel to Triumph

 

By: /s/ Kevin Schutte_______________

 

 

 

 

 

20